PER CURIAM.
We find no merit in appellant’s contention that the trial court erred in dismissing with prejudice its fourth amended complaint. Appellant, Barnett Bank of Orlando/Winter Park, N.A., in its complaint only sought foreclosure of a mortgage given by the appellee, Florida Free Enterprises, Inc., and did not allege a cause of action on the promissory note executed by the appellee on July 5, 1973. We accordingly affirm the trial court’s dismissal of the foreclosure action without prejudice to appellant’s filing an action on the promissory note.
SCHEB, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.